ACCEPTED
                                                                                                                             02-17-00272-CR
                                                                                                                  SECOND COURT OF APPEALS
                                                                                                                        FORT WORTH, TEXAS
                                                                                                                           5/25/2018 4:09 PM
                                                                                                                              DEBRA SPISAK
                                                                                                                                      CLERK




                                               No. 02-17-00272-CR          FILED IN
                                                                     2nd COURT OF APPEALS
                                     SECOND COURT OF APPEALS FORT WORTH
                                                                      FORT WORTH, TEXAS
                                                                                                     5/25/2018 4:09:48 PM
                                                                                                          DEBRA SPISAK
                                    RICARDO LUCIO SILVA V. THE STATE OF                             TEXASClerk

                                                                ------------------------------

                                                      MOTION FOR ORAL ARGUMENT

                 Now comes Ricardo Lucio Silva, A ppellant in the above styled and

    numbered cause, and moves this Court to grant oral argument in this matter. This

    motion is made according to Rule 39.1 of the Texas Rules of Appellate Procedure

    and for good cause appellant shows the Court the following:

                 Application of Rule 39.1, under the facts and circumstances of this case as set

    forth within the trial record demonstrate that oral argument is not unnecessary: (a) the

    appeal is not frivolous; (b) the dispositive issue or issues have not been authoritatively

    decided; (c) the facts and legal arguments, while presented in the briefs and record

    entail substantial content and briefing.                                    As a result, Appellant believes (d) the

    decisional process would be aided by oral argument.1




																																																													
1
    Tex. R. App. Proc. 39.1 (2016)
       This appeal presents an important issue concerning the unlawful detention of

 Appellant by an officer who saw no illegal conduct prior to the detention. Appellant

 believes oral argument would aid this Court in reaching a just conclusion.

                            PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant makes this

 prayer that this request be granted and that oral argument be granted.

                                      Respectfully submitted,

                                      Benjamin E. Hoover
                                      The Nix Law Firm
                                      1401 Holliday, Suite 400
                                      Wichita Falls, Texas 76301
                                      Tel 940.322.9200
                                      Fax 940.228.3233
                                      bhoover@thenixlawfirm.com

                                By:   /s/ Benjamin E Hoover
                                      Benjamin E. Hoover
                                      State Bar No. 24052682
                                      Attorney for Appellant

                       CERTIFICATE OF CONFERENCE

      The State has indicated it does not seek oral argument in this matter.

                          CERTIFICATE OF SERVICE

    On the 25th day of May, 2018, a copy of the foregoing document was served

upon the following parties by electronic service and the transmission was reported as

complete:
Jennifer Ponder
Wichita County District Attorney’s Office
900 7th Street
Wichita Falls, Texas 76301
jennifer.ponder@co.wichita.tx.us
                                     /s/ Benjamin E. Hoover
                                     Benjamin E. Hoover